Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20            PageID.89    Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


NICHOLAS VONTZ, #380134,

                    Plaintiff,

                                                  CASE NO. 2:20-CV-11339
      v.                                          HON. GEORGE CARAM STEEH

SUZANNE ROCHOWIAK &
GERMAYN GORMAN,

                    Defendants.
                                        /

 OPINION AND ORDER DISMISSING THE CIVIL RIGHTS COMPLAINT
  AND DENYING THE MOTION FOR APPOINTMENT OF COUNSEL

                                 I. INTRODUCTION

      This is a pro se civil rights case brought pursuant to 42 U.S.C.

§ 1983. Michigan prisoner Nicholas Vontz (“plaintiff”) asserts that his state

criminal trial proceedings were not accurately transcribed.1 In particular,

he asserts that a critical objection was omitted, that an exhibit presented to

the jury was not properly logged, and that an audio recording played for the


      1
        The plaintiff was convicted of four counts of aggravated stalking and four counts
of using a computer to commit a crime following a jury trial in the Monroe County Circuit
Court and was sentenced as a fourth habitual offender to concurrent terms of 6 to 20
years imprisonment and 11 to 30 years imprisonment on those convictions in 2018.
See Offender Profile, Michigan Offender Tracking Information System (“OTIS”),
http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=380134.

                                            -1-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20            PageID.90     Page 2 of 11



jury was not transcribed.2 The plaintiff names court reporters Suzanne

Rochowiak and Germayn Gorman as the defendants in this action and

sues them in their official and individual capacities. The plaintiff seeks

injunctive relief and monetary damages. The plaintiff has also filed a

motion for appointment of counsel. The Court has granted the plaintiff

leave to proceed without prepayment of the filing fee for this action. See

28 U.S.C. § 1915(a)(1).

                             II. LEGAL STANDARDS

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before

service on a defendant if it determines that the action is frivolous or

malicious, fails to state a claim upon which relief can be granted, or seeks

monetary relief against a defendant who is immune from such relief. See

42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court is similarly

required to dismiss a complaint seeking redress against government

entities, officers, and employees which it finds to be frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See 28 U.S.C.

      2
      The attachments to the complaint indicate that the audio recording was
subsequently transcribed and given to the plaintiff and that the exhibit was not logged
because it was introduced by the prosecution but never received by the court.

                                           -2-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20     PageID.91   Page 3 of 11



§ 1915A. A complaint is frivolous if it lacks an arguable basis in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” as well

as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The

purpose of this rule is to “give the defendant fair notice of what the claim is

and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). While this notice pleading

standard does not require “detailed” factual allegations, it does require

more than the bare assertion of legal principles or conclusions. Twombly,

550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id.

(quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.

(quoting Twombly, 550 U.S. at 557).

                                      -3-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20     PageID.92   Page 4 of 11



      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he or she was deprived of a right, privilege, or immunity

secured by the federal Constitution or laws of the United States; and (2)

the deprivation was caused by a person acting under color of state law.

Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978); Harris v. Circleville,

583 F.3d 356, 364 (6th Cir. 2009). Additionally, a plaintiff must allege facts

to show that the deprivation of rights was intentional. Davidson v. Cannon,

474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 333-36

(1986).

                              III. DISCUSSION

                         A. Criminal Proceedings

      To the extent that the plaintiff’s complaint concerns the validity of his

state criminal proceedings, it is subject to summary dismissal for failure to

state a claim upon which relief may be granted under 42 U.S.C. § 1983. A

claim under § 1983 is an appropriate remedy for a state prisoner

challenging a condition of his imprisonment, Preiser v. Rodriguez, 411 U.S.

475, 499 (1973), not the validity of continued confinement. Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994) (holding that a state prisoner does

not state a cognizable civil rights claim challenging his or her imprisonment

if a ruling on the claim would necessarily render his or her continuing

                                      -4-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20      PageID.93      Page 5 of 11



confinement invalid, until and unless the reason for that confinement has

been reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal, or been called into question by a federal court’s

issuance of a writ of habeas corpus under 28 U.S.C. § 2254). This holds

true regardless of the relief sought by the plaintiff. Id. at 487-89.

      Heck and other Supreme Court cases, when “taken together, indicate

that a state prisoner's § 1983 action is barred (absent prior invalidation) –

no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings) – if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” Wilkinson v.

Dotson, 544 U.S. 74, 81-82 (2005). The underlying basis for the holding in

Heck is that “civil tort actions are not appropriate vehicles for challenging

the validity of outstanding criminal judgments.” Heck, 512 U.S. at 486.

      In this case, the plaintiff alleges that the defendants’ conduct is

depriving him of the ability to properly appeal his criminal convictions. To

that extent he is challenging the validity of his state criminal proceedings,

such claims are barred by Heck and must be dismissed. See Thomas v.

Pleasant, 28 F. App’x 436, 437 (6th Cir. 2002) (upholding dismissal of civil

rights complaint against court reporters based upon Heck).

                                       -5-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20      PageID.94   Page 6 of 11



                               B. Due Process

      The plaintiff alleges that the defendants’ conduct violated his due

process rights by failing to provide accurate transcripts of his criminal trial.

To state a procedural due process claim, a plaintiff must allege that he has

a definite liberty or property interest which has been abridged without

appropriate process. Experimental Holdings, Inc. v. Farris, 503 F.3d 514,

519 (6th Cir. 2007); LRL Properties v. Portage Metro Housing Authority, 55

F.3d 1097, 1108 (6th Cir.1995). Substantive due process “prevents the

government from engaging in conduct that shocks the conscience . . . or

interferes with rights implicit in the concept of ordered liberty.” United

States v. Salerno, 481 U.S. 739, 746 (1987) (internal quotations and

citations omitted); see also Range v. Douglas, 763 F.3d 573, 588 (6th Cir.

2014). To state such a claim, a plaintiff must allege that he has a

constitutionally protected interest which has been deprived by arbitrary and

capricious state action. MSI Regency, Ltd. v. Jackson, 433 F. App’x 420,

429 (6th Cir. 2011).

      The plaintiff makes no such showing. While he has a liberty interest

in his freedom and a right to a fair trial and appeal, he does not have a

constitutional right to a perfectly accurate transcript of his trial. See Lloyd

v. Doherty, No. 18-3552, 2018 WL 6584288, *5 (6th Cir. Nov. 27, 2018)

                                       -6-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20      PageID.95   Page 7 of 11



(citing Ralph v. Mackowiak, No. 11-1010, slip. op. at 2 (6th Cir. Dec. 20,

2011), and affirming dismissal of § 1983 claims against court reporter for

alleged alteration of transcript); see also Binienda v. Scutt, No. 09-13233,

2012 WL 3109430, *16 (E.D. Mich. July 31, 2012) (citing Carpenter v.

Vaughn, 296 F.3d 138, 155 (3d Cir. 2002)). Additionally, the plaintiff fails

to allege facts which show that the state corrective process is insufficient to

protect his rights. To the extent that he asserts that material inaccuracies

in his trial transcripts are impeding his due process right to a fair appeal or

are otherwise affecting his ability to obtain post-conviction release, such

claims are barred by Heck.

      The plaintiff also fails to allege facts which show that the defendants

acted intentionally to deprive him of his rights, let alone that their conduct

was arbitrary and capricious. Rather, his allegations amount to a claim

that the defendants were negligent in their court reporting duties. An

“injury caused by negligence does not constitute a deprivation of any

constitutionally-protected interest” and a claim that officials have engaged

in negligent conduct does not state a claim under §1983. Collins v. City of

Harker Hgts., 503 U.S. 115, 127-28 (1992); Lewellen v. Metropolitan Gov't.

of Nashville & Davidson Co., Tenn., 34 F.3d 345, 348 (6th Cir. 1994). The

plaintiff alleges no facts which show that the defendants acted with

                                       -7-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20      PageID.96   Page 8 of 11



deliberate indifference or intentionally sought to thwart his appeals or

cause him injury. Conclusory allegations of improper conduct are

insufficient to state a federal civil rights claim. Crawford-El v. Britton, 523

U.S. 574, 588 (1998); Lanier v. Bryant, 332 F.3d 999, 1007 (6th Cir. 2003);

see also Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555-57. The plaintiff

thus fails to state a viable due process claim in his complaint.

                          C. Access to the Courts

      The plaintiff also seems to assert that he is being denied access to

the courts in that he alleges that is unable to properly challenge his

criminal convictions. Prisoners have a constitutional right of access to the

courts which the states have an affirmative duty to protect. Bounds v.

Smith, 430 U.S. 817, 821-25 (1977). A prisoner’s right of access to the

courts is limited to direct criminal appeals, habeas corpus applications, and

civil rights claims challenging the conditions of confinement. Lewis v.

Casey, 518 U.S. 343, 355 (1996); Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999).

      To prevail on a §1983 claim concerning the denial of access to the

courts, a plaintiff must make some showing of prejudice or actual injury as

a result of the challenged conduct. Lewis, 518 U.S. at 351; Harbin-Bey v.

Rutter, 420 F.3d 571, 578 (6th Cir. 2005). Examples of actual prejudice

                                       -8-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20      PageID.97   Page 9 of 11



include having a case dismissed, being unable to file a complaint, or

missing a court-imposed deadline. Harbin-Bey, 420 F.3d at 578. No

actual injury occurs without a showing that a non-frivolous claim has been

lost or rejected, or that the presentation of such a claim is being prevented,

due to the defendant’s actions. Lewis, 518 U.S. at 354-56; Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Lastly, a plaintiff must allege

that the deprivation of his rights was the result of intentional conduct to

state such a claim. Sims v. Landrum, 170 F. App’x 954, 957 (6th Cir.

2006); Wojnicz v. Davis, 80 F. App’x 382, 384 (6th Cir. 2003). An

allegation of negligence is insufficient to state an access to the courts

claim under § 1983. Collins, 503 U.S. at 127-30.

      While the plaintiff meets the first element to state such a claim, he

does not meet the second or third elements. He fails to set forth facts

which show that the he has been unable to pursue state or federal court

review of his criminal convictions, that any filings were rejected, or that a

non-frivolous claim was lost or dismissed due to transcription issues. More

importantly, he fails to present facts indicating that any errors by the

defendants were intentional in the constitutional sense. Rather, his

allegations amount to claims of mere negligence. See Warren v. Doe, 28

F. App’x 463, 464 (6th Cir. 2002) (affirming dismissal of claims against

                                       -9-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20     PageID.98   Page 10 of 11



court reporter for failing to retain and transcribe audio recording of

re-arraignment because allegations involved negligence). The plaintiff fails

to state an access to the court claim in his complaint. He thus fails to state

a claim upon which relief may be granted in his pleadings.

                             IV. CONCLUSION

      For the reasons stated, the Court concludes that the plaintiff fails to

state a claim upon which relief may be granted under 42 U.S.C. § 1983 in

his pleadings. Accordingly, the Court DISMISSES his civil rights complaint

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Given this

determination, the Court also DENIES his motion for appointment of

counsel.

      Lastly, the Court concludes that an appeal from this decision cannot

be taken in good faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United

States, 369 U.S. 438, 445 (1962).

      IT IS SO ORDERED.

                                     s/George Caram Steeh
                                     HON. GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE

Dated: June 23, 2020




                                      -10-
Case 2:20-cv-11339-GCS-RSW ECF No. 9 filed 06/23/20               PageID.99       Page 11 of 11




                                 CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 June 23, 2020, by electronic and/or ordinary mail and also on
                Nicholas Vontz #380134, Earnest C. Brooks Correctional Facility
                    2500 S. Sheridan Drive, Muskegon Heights, MI 49444.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -11-
